UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JUDICIAL WATCH, INC.

                Plaintiff,

        v.                                                Civil Action No. 15-689 (RDM)

 U.S. DEPARTMENT OF STATE,

                Defendant.


                                 MEMORANDUM OPINION

       This case involves Judicial Watch’s request under the Freedom of Information Act for

records relating to former Secretary of State Hillary Clinton’s use of “a non-‘state.gov’ email

address” and “clintonemail.com email server.” See Dkt. 22-3 at 3, 21, 31. The Court previously

granted the Department of State summary judgment as to all of the Department’s withholdings,

except certain redactions the Department made to an email chain between Secretary Clinton and

General David Petraeus. Dkt. 30. On October 20, 2017, the Department of State determined that

it could release the requested records to Judicial Watch without the challenged redactions. Dkt.

32. It did so, and Judicial Watch has verified that the remaining issues in this case are now moot.

Dkt. 33. The Court, accordingly, will dismiss Judicial Watch’s claims regarding the redactions

in the email chain.



                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


Date: November 3, 2017